DETAILED ACTION
This Office Action is in response to the application 17/130,742 filed on 12/22/2020.
Claims 1-20 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/27/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that NO Oath/Declaration submitted at applicant’s initial time of filing for patent.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 12/22/2020 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 12/22/2020 has been accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tu et al. (hereinafter Tu), Pub. No.: US 2012/0089847.
Referring to claim 1, Tu teaches a computer-implemented method of delegating authorization for access to resources or services (para. 0055 and fig. 3, method of obtaining authorization from an authorization server to access a service) comprising: 
receiving an authorization request from a resource or service provider, the authorization request based on a request by a requestor for access to a resource or service provided by the resource or service provider (para. 0056 and figs. 1 and 3, The request is received by the authorization server 132 from the service provider 142, This request is triggered by an attempt by a requestor to access a service provided by the service provider 142.); 
determining identity information for the requestor and an authorizer associated with the authorization request (para. 0057 and figs. 1 and 3, the requestor may have registered his credentials including his name and a mobile device in his possession with a service provider 142 or authorization server 132.); 
forwarding the authorization request to the authorizer using the identity information (para. 0058 and figs. 1 and 3, Upon receipt of a requestor request to access a service, the authorization server sends authorization requests to one or more mobile devices on an approval list 304.); and
 sending a notification of authorization to the resource or service provider for access to the requested resource or service, the notification of authorization based on a response to the authorization request from the authorizer and an authorization policy (paras. 0061-0072 and figs. 1 and 3; Upon receipt of the information request, and if the requested information is available on the requestor's mobile device, the information is sent from the mobile device to the service or authorization server in the form of an information response.). 

Referring to claim 2, Tu further teaches wherein determining identity information for the requestor and the authorizer includes obtaining identity information from a directory service (para. 0057 and figs. 1 and 3, the requestor may have registered his credentials including his name and a mobile device in his possession with a service provider 142 or authorization server 132.).

Referring to claim 3, Tu further teaches comprising: determining that a trusted relationship exists between the requestor and the authorizer based on the determined identity information, wherein the notification of authorization is based on the determined trusted relationship (para. 0057 and figs. 1 and 3).

Referring to claim 4, Tu further teaches wherein the authorization policy is provided by a third-party provider (paras. 0061-0072 and figs. 1 and 3).

Referring to claim 5, Tu further teaches comprising: sending an access token directly to the requestor for access to the requested resource or service if the notification of authorization indicates a grant of access to the requested resource or service (paras. 0061-0072 and figs. 1 and 3; information response).

Referring to claim 6, Tu further teaches wherein the authorizer is a group of authorizers, and wherein the response to the authorization request is a plurality of responses from the group of authorizers (paras. 0061-0072 and figs. 1 and 3; authorizers).

Referring to claim 7, Tu further teaches wherein the notification of authorization is based on an aggregation of the plurality of responses (paras. 0061-0072 and figs. 1 and 3; information responses).

Referring to claim 8, Tu further teaches wherein the authorization policy requires the aggregation of the plurality of responses to all be approvals in order for the notification of authorization to indicate a grant of access to the requested resource or service (paras. 0061-0072 and figs. 1 and 3; authorization responses).

Referring to claim 9, Tu further teaches wherein the authorization policy requires a quorum of the aggregation of the plurality of responses to be approvals in order for the notification of authorization to indicate a grant of access to the requested resource or service (paras. 0061-0072 and figs. 1 and 3; number of authorization responses).

Referring to claim 10, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 11, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 12, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 13, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 14, This claim is similar in scope to claim 5, and is therefore rejected under similar rationale.

Referring to claim 15, This claim is similar in scope to claim 6, and is therefore rejected under similar rationale.

Referring to claim 16, This claim is similar in scope to claim 7, and is therefore rejected under similar rationale.

Referring to claim 17, This claim is similar in scope to claim 8, and is therefore rejected under similar rationale.

Referring to claim 18, This claim is similar in scope to claim 9, and is therefore rejected under similar rationale.

Referring to claim 19, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 20, This claim is similar in scope to claim 5, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        08/27/2022